Citation Nr: 1116113	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  04-42 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, increased the rating for the Veteran's service-connected chondromalacia patella of the left knee from 10 to 20 percent disabling, effective April 21, 2003 (the date of the claim for increase).  In that same decision, the RO denied service connection for a head injury.

In an April 2007 decision, the Board denied service connection for a head injury and remanded the issue of a rating in excess of 20 percent for the Veteran's service-connected left knee disability to the RO, via the Appeals Management Center (AMC), for additional development.  In July 2009, the Board once again remanded the issue remaining on appeal to the RO, via the AMC, for additional development.  In a December 2010 supplemental statement of the case, the AMC continued to deny a rating in excess of 20 percent for the service-connected left knee disability, and returned the claim to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO/AMC action is warranted, even though such action will, regrettably, further delay an appellate decision on the claim.

In August 2003, the Veteran submitted a copy of Social Security Administration (SSA) application for disability benefits.  In this application, he asserted that he was disabled due to severe headaches, earaches, neck pain, chest pain, back pain, and left knee pain.  He stated that he could no longer work as a truck driver as a result of these disabilities.  An April 2004 VA treatment record notes that the Veteran said that he was working on a "social security appeal."

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In the case of records in the custody of a Federal department or agency, VA must make as many requests as necessary to obtain relevant records.  VA will end its efforts only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  

In the July 2009 Board remand, the Board directed the RO/AMC to contact the Veteran to inquire whether he had applied for any disability benefits from the SSA.  If so, the RO/AMC was directed to obtain those records.  The Board acknowledges that the AMC sent a letter to the Veteran in July 2009, requesting that he indicate whether he was receiving any Social Security disability benefits and he did not respond.  On further review of the claims file, however, it appears fairly clear that the Veteran applied for SSA disability benefits and appealed that decision.  Although the ultimate outcome is unclear, the Veteran's SSA records are likely relevant to the instant appeal involving the evaluation of his service-connected left knee disability.  Therefore, the Board finds that these records should be requested.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.   If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


